



REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this "Agreement") is made and entered into
as of March 12, 2008, by and among First Growth Investors, Inc., a Nevada
corporation (the "Company"), and the investors signatory hereto (each a
"Investor" and collectively, the "Investors").
 
This Agreement is made in connection with the Securities Purchase Agreement,
dated as of the date hereof among the Company and the Investors (the "Purchase
Agreement").
 
The Company and the Investors hereby agree as follows:
 
1.  Definitions. Capitalized terms used and not otherwise defined herein that
are defined in the Purchase Agreement will have the respective meanings given
such terms in the Purchase Agreement. As used in this Agreement, the following
terms have the respective meanings set forth in this Section 1:
 
“2008 Delivery Date” means the date on which the 2008 Make Good Shares are
required to be delivered to the Investors by the Make Good Pledgors pursuant to
the Make Good Escrow Agreement.
 
“2009 Delivery Date” means the date on which the 2009 Make Good Shares are
required to be delivered to the Investors by the Make Good Pledgors pursuant to
the Make Good Escrow Agreement.
 
“Advice” has the meaning set forth in Section 6(d).
 
"Commission Comments" means written comments pertaining solely to Rule 415 which
are received by the Company from the Commission to a filed Registration
Statement, a copy of which shall have been provided by the Company to the
Holders, which either (i) requires the Company to limit the number of
Registrable Securities which may be included therein to a number which is less
than the number sought to be included thereon as filed with the Commission or
(ii) requires the Company to either exclude Registrable Securities held by
specified Holders or deem such Holders to be underwriters with respect to
Registrable Securities they seek to include in such Registration Statement.
 
“Cut Back Shares” has the meaning set forth in Section 2(b).
 
"Effective Date" means, as to a Registration Statement, the date on which such
Registration Statement is first declared effective by the Commission.
 
“Effectiveness Date” means (a) with respect to the initial Registration
Statement required to be filed pursuant to Section 2(a), the earlier of: (i) the
150th day following the Closing Date and (ii) the fifth Trading Day following
the date on which the Company is notified by the Commission that the initial
Registration Statement will not be reviewed or is no longer subject to further
review and comments; (b) with respect to any additional Registration Statements
required to be filed pursuant to Section 2(a), the earlier of: (i) the 120th day
following the applicable Filing Date for such additional Registration
Statement(s) and (ii) the fifth Trading Day following the date on which the
Company is notified by the Commission that such additional Registration
Statement(s) will not be reviewed or is no longer subject to further review; (c)
with respect to any additional Registration Statements required to be filed
solely due to SEC Restrictions, the earlier of: (i) the 120th day following the
applicable Restriction Termination Date and (ii) the fifth Trading Day following
the date on which the Company is notified by the Commission that such
Registration Statement will not be reviewed or is no longer subject to further
review and comments; (d) with respect to a Registration Statement required to be
filed under Section 2(c), the earlier of: (i) the 60th day following the date on
which the Company becomes eligible to utilize Form S-3 to register the resale of
Common Stock; provided, that, if the Commission reviews and has written comments
to such filed Registration Statement that would require the filing of a
pre-effective amendment thereto with the Commission, then the Effectiveness Date
under this clause (d)(i) shall be the 90th day following the date on which the
Company becomes eligible to utilize Form S-3 to register the resale of Common
Stock, and (ii) the fifth Trading Day following the date on which the Company is
notified by the Commission that the Registration Statement will not be reviewed
or is no longer subject to further review and comments; (e) with respect to a
Registration Statement required to be filed under Section 2(d), the earlier of:
(i) the 120th day following the 2008 Delivery Date; provided, that, if the
Commission reviews and has written comments to such filed Registration Statement
that would require the filing of a pre-effective amendment thereto with the
Commission, then the Effectiveness Date under this clause (e)(i) shall be the
150th day following the 2008 Delivery Date, and (ii) the fifth Trading Day
following the date on which the Company is notified by the Commission that the
Registration Statement will not be reviewed or is no longer subject to further
review and comments and (f) with respect to a Registration Statement required to
be filed under Section 2(e), the earlier of: (i) the 120th day following the
2009 Delivery Date; provided, that, if the Commission reviews and has written
comments to such filed Registration Statement that would require the filing of a
pre-effective amendment thereto with the Commission, then the Effectiveness Date
under this clause (f)(i) shall be the 150th day following the 2009 Delivery
Date, and (ii) the fifth Trading Day following the date on which the Company is
notified by the Commission that the Registration Statement will not be reviewed
or is no longer subject to further review and comments.
 

--------------------------------------------------------------------------------


 
"Effectiveness Period" means, as to any Registration Statement required to be
filed pursuant to this Agreement, the period commencing on the Effective Date of
such Registration Statement and ending on the earliest to occur of (a) the
second anniversary of such Effective Date, (b) such time as all of the
Registrable Securities covered by such Registration Statement have been publicly
sold by the Holders of the Registrable Securities included therein, or (c) such
time as all of the Registrable Securities covered by such Registration Statement
may be sold by the Holders without volume restrictions pursuant to Rule 144 as
determined by the counsel to the Company pursuant to a written opinion letter to
such effect, addressed and acceptable to the Company's transfer agent and the
affected Holders.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
"Filing Date" means (a) with respect to the initial Registration Statement
required to be filed pursuant to Section 2(a), the 60th day following the
Closing Date; (b) with respect to any additional Registration Statements
required to be filed pursuant to Section 2(a), the 15th day following the
Effective Date for the last Registration Statement filed pursuant to this
Agreement under Section 2(a); (c) with respect to any additional Registration
Statements required to be filed due to SEC Restrictions, the 15th day following
the applicable Restriction Termination Date; (d) with respect to a Registration
Statement required to be filed under Section 2(c), the 30th day following the
date on which the Company becomes eligible to utilize Form S-3 to register the
resale of Common Stock, (e) with respect to the Registration Statement required
to be filed under Section 2(d), the 45th day following the 2008 Delivery Date
(provided that if the Company is then eligible to utilize Form S-3 to register
the resale of Common Stock, the Filing Date under this clause (e) shall be 30
days following the 2008 Delivery Date) and (f) with respect to the Registration
Statement required to be filed under Section 2(f), the 45th day following the
2009 Delivery Date (provided that if the Company is then eligible to utilize
Form S-3 to register the resale of Common Stock, the Filing Date under this
clause (f) shall be 30 days following the 2009 Delivery Date).
 
2

--------------------------------------------------------------------------------


 
"Holder" or "Holders" means the holder or holders, as the case may be, from time
to time of Registrable Securities.
 
“Indemnified Party” has the meaning set forth in Section 5(c).
 
“Indemnifying Party” has the meaning set forth in Section 5(c).
 
“Losses” has the meaning set forth in Section 5(a).
 
“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.
 
"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
“Registrable Securities” means: (i) the Shares, (ii) the Selling Stockholder
Shares, (iii) the 2008 Make Good Shares, as applicable, (iv) the 2009 Make Good
Shares, as applicable, and (v) any securities issued or issuable upon any stock
split, dividend or other distribution, recapitalization or similar event, or any
price adjustment as a result of such stock splits, reverse stock splits or
similar events with respect to any of the securities referenced in (i) - (iv)
above.
 
"Registration Statement" means the initial registration statement required to be
filed in accordance with Section 2(a) and any additional registration statements
required to be filed under this Agreement, including in each case the
Prospectus, amendments and supplements to such registration statements or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference therein.
 
3

--------------------------------------------------------------------------------


 
“Restriction Termination Date” has the meaning set forth in Section 2(b).
 
"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
"Rule 415" means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
"Rule 424" means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Restrictions” has the meaning set forth in Section 2(b).
 
"Securities Act" means the Securities Act of 1933, as amended.
 
“Selling Holder Questionnaire” has the meaning set forth in Section 2(g).
 
"Shares" means the shares of Common Stock issued or issuable to the Investors
pursuant to the Purchase Agreement.
 
2.  Registration.
 
(a)  On or prior to the applicable Filing Date, the Company shall prepare and
file with the Commission a Registration Statement covering the resale of all
Registrable Securities (other than in the case of the initial Registration
Statement to be filed under this Section 2(a), the 2008 Make Good Shares and the
2009 Make Good Shares) not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415. Each Registration Statement required to be filed under this
Agreement shall be filed on Form S-1 (or on such other form appropriate for such
purpose) and contain (except if otherwise required pursuant to written comments
received from the Commission upon a review of such Registration Statement, other
than as to the characterization of any Holder as an underwriter, which shall not
occur unless such characterization is consistent with written information
provided by the Holder in the Selling Holder Questionnaire) the "Plan of
Distribution" attached hereto as Annex A. The Company shall cause each
Registration Statement required to be filed under this Agreement to be declared
effective under the Securities Act as soon as possible but, in any event, no
later than its Effectiveness Date, and shall use its reasonable best efforts to
keep each such Registration Statement continuously effective during its entire
Effectiveness Period. By 5:00 p.m. (New York City time) on the Business Day
immediately following the Effective Date of each Registration Statement, the
Company shall file with the Commission in accordance with Rule 424 under the
Securities Act the final prospectus to be used in connection with sales pursuant
to such Registration Statement (whether or not such filing is technically
required under such Rule). If for any reason other than due solely to SEC
Restrictions, a Registration Statement is effective but not all outstanding
Registrable Securities are registered for resale pursuant thereto, then the
Company shall prepare and file by the applicable Filing Date an additional
Registration Statement to register the resale of all such unregistered
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415.
 
4

--------------------------------------------------------------------------------


 
(b)  Notwithstanding anything to the contrary contained in this Section 2, if
the Company receives Commission Comments, and following discussions with and
responses to the Commission in which the Company uses its reasonable best
efforts and time to cause as many Registrable Securities (other than the 2008
Make Good Shares and 2009 Make Good Shares, unless the 2008 Delivery Date or
2009 Delivery Date, as the case may be, shall have occurred) for as many Holders
as possible to be included in the Registration Statement filed pursuant to
Section 2(a) without characterizing any Holder as an underwriter unless such
characterization is consistent with written information provided by the Holder
in the Selling Holder Questionnaire (and in such regard uses its reasonable best
efforts to cause the Commission to permit the affected Holders or their
respective counsel to participate in Commission conversations on such issue
together with Company Counsel, and timely conveys relevant information
concerning such issue with the affected Holders or their respective counsel (but
not documents or information which the Company believes would constitute
material and non-public information)), the Company is unable to cause the
inclusion of all Registrable Securities, then the Company may, following not
less than three (3) Trading Days prior written notice to the Holders (i) remove
from the Registration Statement such Registrable Securities required by the
Commission to be removed pursuant to the Commission Comments (the “Cut Back
Shares”) and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Securities, in each case as the
Commission may require in order for the Commission to allow such Registration
Statement to become effective; provided, that in no event may the Company
characterize any Holder as an underwriter unless such characterization is
consistent with written information provided by the Holder in the Selling Holder
Questionnaire (collectively, the “SEC Restrictions”). Unless the SEC
Restrictions otherwise require, any cut-back imposed pursuant to this Section
2(b) shall be allocated among the Registrable Securities of the Holders on a pro
rata basis. The required Effectiveness Date for such Registration Statement will
be tolled until such time as the Company is able to effect the registration of
the Cut Back Shares in accordance with any SEC Restrictions if such Registrable
Securities cannot at such time be resold by the Holders thereof without volume
limitations pursuant to Rule 144 (such date, the “Restriction Termination
Date”). From and after the Restriction Termination Date, all provisions of this
Section 2 shall again be applicable to the Cut Back Shares (which, for avoidance
of doubt, retain their character as “Registrable Securities”) if such
Registrable Securities cannot at such time be resold by the Holders thereof
without volume limitations pursuant to Rule 144 so that the Company will be
required to file with and cause to be declared effective by the Commission such
additional Registration Statements in the time frames set forth herein as
necessary to ultimately cause to be covered by effective Registration Statements
all Registrable Securities (if such Registrable Securities cannot at such time
be resold by the Holders thereof without volume limitations pursuant to Rule
144).
 
5

--------------------------------------------------------------------------------


 
(c)  Promptly following any date on which the Company becomes eligible to use a
registration statement on Form S-3 to register Registrable Securities for
resale, the Company shall file a Registration Statement on Form S-3 covering all
such Registrable Securities (or a post-effective amendment on Form S-3 to the
then effective Registration Statement) and shall cause such Registration
Statement to be filed by the Filing Date for such Registration Statement and
declared effective under the Securities Act as soon as possible thereafter, but
in any event prior to the Effectiveness Date therefor. Such Registration
Statement shall contain (except if otherwise required pursuant to written
comments received from the Commission upon a review of such Registration
Statement, other than as to the characterization of any Holder as an
underwriter, which shall not occur unless such characterization is consistent
with written information provided by the Holder in the Selling Holder
Questionnaire) the “Plan of Distribution” attached hereto as Annex A. The
Company shall use its reasonable best efforts to keep such Registration
Statement continuously effective under the Securities Act during the entire
Effectiveness Period. By 5:00 p.m. (New York City time) on the Business Day
immediately following the Effective Date of such Registration Statement, the
Company shall file with the Commission in accordance with Rule 424 under the
Securities Act the final prospectus to be used in connection with sales pursuant
to such Registration Statement (whether or not such filing is technically
required under such Rule).
 
(d)  On or prior to the Filing Date, the Company shall prepare and file with the
Commission a Registration Statement covering the resale of the 2008 Make Good
Shares on Form S-3 if the Company is then eligible to utilize such Form (or on
such other form appropriate for such purpose) and shall cause such Registration
Statement to be filed by the Filing Date for such Registration Statement and
declared effective under the Securities Act as soon as possible thereafter, but
in any event prior to the Effectiveness Date therefor. Such Registration
Statement shall contain (except if otherwise required pursuant to written
comments received from the Commission upon a review of such Registration
Statement, other than as to the characterization of any Holder as an
underwriter, unless such characterization is consistent with the written
information provided by the Investors in the Selling Holder Questionnaire) the
“Plan of Distribution” attached hereto as Annex A. The Company shall use its
reasonable best efforts to keep such Registration Statement continuously
effective under the Securities Act during the entire Effectiveness Period which
is applicable to it. By 5:00 p.m. (New York City time) on the Business Day
immediately following the Effective Date of such Registration Statement, the
Company shall file with the Commission in accordance with Rule 424 under the
Securities Act the final prospectus to be used in connection with sales pursuant
to such Registration Statement (whether or not such filing is technically
required under such Rule).
 
(e)  On or prior to the Filing Date, the Company shall prepare and file with the
Commission a Registration Statement covering the resale of the 2009 Make Good
Shares on Form S-3 if the Company is then eligible to utilize such Form (or on
such other form appropriate for such purpose) and shall cause such Registration
Statement to be filed by the Filing Date for such Registration Statement and
declared effective under the Securities Act as soon as possible thereafter, but
in any event prior to the Effectiveness Date therefor. Such Registration
Statement shall contain (except if otherwise required pursuant to written
comments received from the Commission upon a review of such Registration
Statement, other than as to the characterization of any Holder as an
underwriter, unless such characterization is consistent with written information
provided by the Holder in the Selling Holder Questionnaire) the “Plan of
Distribution” attached hereto as Annex A. The Company shall use its reasonable
best efforts to keep such Registration Statement continuously effective under
the Securities Act during the entire Effectiveness Period which is applicable to
it. By 5:00 p.m. (New York City time) on the Business Day immediately following
the Effective Date of such Registration Statement, the Company shall file with
the Commission in accordance with Rule 424 under the Securities Act the final
prospectus to be used in connection with sales pursuant to such Registration
Statement (whether or not such filing is technically required under such Rule).
 
6

--------------------------------------------------------------------------------


 
(f)  If: (i) a Registration Statement is not filed on or prior to its Filing
Date covering the Registrable Securities required under this Agreement to be
included therein (if the Company files a Registration Statement without
affording the Holders the opportunity to review and comment on the same as
required by Section 3(a) hereof, the Company shall not be deemed to have
satisfied this clause (i)), or (ii) the Company does not respond as promptly as
reasonably possible to, and in no event later than (A) 30 calendar days
following receipt of, any initial comments received from the Commission with
respect to each Registration Statement and prepare and file with the Commission
such amendments, including pre-effective amendments, to each Registration
Statement and the Prospectus or (B) 21 calendar days following receipt of, any
subsequent comments received from the Commission with respect to each
Registration Statement and prepare and file with the Commission such amendments,
including pre-effective amendments, to each Registration Statement and the
Prospectus, or (iii) the Company fails to file with the Commission a request for
acceleration in accordance with Rule 461 promulgated under the Securities Act
within five (5) Trading Days of the date that the Company is notified (orally or
in writing, whichever is earlier) by the Commission that a Registration
Statement will not be "reviewed," or not subject to further review, or (iv) the
Registration Statement is filed with and declared effective by the Commission
but thereafter ceases to be effective as to all Registrable Securities at any
time prior to the expiration of the Effectiveness Period, without being
succeeded promptly by a subsequent Registration Statement filed with and
declared effective by the Commission, or (v) before all the Shares are sold by
the Investors, trading in the Common Stock shall be suspended or if the Common
Stock is no longer quoted on or delisted from the Trading Market on which the
Common Stock is then traded for any reason for more than thirty (30) consecutive
Trading Days (any such failure or breach being referred to as an "Event," and
for purposes of clauses (i) or (ii) the date on which such Event occurs, being
referred to as "Event Date"), then in addition to any other rights the Holders
may have hereunder or under applicable law, on each such Event Date and on each
monthly anniversary of each such Event Date (if the applicable Event shall not
have been cured by such date) until the applicable Event is cured, the Company
shall pay to each Holder an amount in cash, as partial liquidated damages and
not as a penalty, equal to 0.5% of the aggregate Investment Amount paid by such
Holder for Shares pursuant to the Purchase Agreement. The parties agree that in
no event will the Company be liable for liquidated damages under this Agreement
in excess of 0.5% of the aggregate Investment Amount of the Holders in any
30-day period and the maximum aggregate liquidated damages payable to a Holder
under this Agreement shall be five percent (5%) of the aggregate Investment
Amount paid by such Holder pursuant to the Purchase Agreement. The partial
liquidated damages pursuant to the terms hereof shall apply on a daily pro-rata
basis for any portion of a month prior to the cure of an Event (except in the
case of the first Event Date), and shall cease to accrue (unless earlier cured)
upon the expiration of the Effectiveness Period.
 
7

--------------------------------------------------------------------------------


 
(g)  Each Holder agrees to furnish to the Company a completed Selling Holder
Questionnaire in the form attached to this Agreement as Annex B (a “Selling
Holder Questionnaire”) within fifteen (15) Business Days of the receipt of the
Selling Holder Questionnaire. The Company shall not be required to include the
Registrable Securities of a Holder in a Registration Statement and shall not be
required to pay damages to any Holder who fails to furnish to the Company a
fully completed Selling Holder Questionnaire within the time frame required in
this Section 2(g) (subject to the requirements set forth in Section 3(a)).
 
3.  Registration Procedures.
 
In connection with the Company's registration obligations hereunder, the Company
shall:
 
(a)  Not less than four Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto, the
Company shall furnish to each Holder copies of the “Selling Stockholders”
section of such document, the “Plan of Distribution” and any risk factor
contained in such document that addresses specifically this transaction or the
Selling Stockholders, as proposed to be filed, which documents will be subject
to the review of such Holder. Such documents may be delivered to such Holder via
electronic mail (i.e., e-mail). The Company shall not file a Registration
Statement, any Prospectus or any amendments or supplements thereto in which the
“Selling Stockholder” section thereof differs from the disclosure received from
a Holder in its Selling Holder Questionnaire (as amended or supplemented). The
Company shall not file a Registration Statement, any Prospectus or any
amendments or supplements thereto in which it (i) characterizes any Holder as an
underwriter, unless such characterization is consistent with written information
provided by the Holder in the Selling Holder Questionnaire, (ii) excludes a
particular Holder due to such Holder refusing to be named as an underwriter,
unless such characterization is consistent with the written information provided
by the Holder in the Selling Holder Questionnaire, or (iii) reduces the number
of Registrable Securities being registered on behalf of a Holder except pursuant
to, in the case of subsection (iii), the Commission Comments, without, in each
case, such Holder’s express written authorization, unless such reduction is made
pursuant to Section 2(b) hereof.
 
(b)  (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to each Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement continuously effective as to the applicable Registrable Securities for
its Effectiveness Period and prepare and file with the Commission such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; (iii)
respond as promptly as reasonably possible to any comments received from the
Commission with respect to each Registration Statement or any amendment thereto
and, as promptly as reasonably possible provide the Holders true and complete
copies of all correspondence from and to the Commission relating to such
Registration Statement that would not result in the disclosure to the Holders of
material and non-public information concerning the Company; and (iv) comply in
all material respects with the provisions of the Securities Act and the Exchange
Act with respect to the Registration Statement(s) and the disposition of all
Registrable Securities covered by each Registration Statement.
 
8

--------------------------------------------------------------------------------


 
(c)  Notify the Holders as promptly as reasonably possible (and, in the case of
(i)(A) below, not less than three Trading Days prior to such filing and in the
case of (iii) below, within two business days of receipt by the Company of such
notice from the Commission and, in the case of (v) below, not less than three
Trading Days prior to the financial statements in any Registration Statement
becoming ineligible for inclusion therein) and (if requested by any such Person)
confirm such notice in writing no later than one Trading Day following the day
(i)(A) when a Prospectus or any Prospectus supplement or post-effective
amendment to a Registration Statement is proposed to be filed; (B) when the
Commission notifies the Company whether there will be a "review" of such
Registration Statement and whenever the Commission comments in writing on such
Registration Statement (the Company shall provide true and complete copies
thereof and all written responses thereto to each of the Holders that pertain to
the Holders as a Selling Stockholder or to the Plan of Distribution, but not the
documents or information which the Company believes would constitute material
and non-public information); and (C) with respect to each Registration Statement
or any post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of a Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (v) of the occurrence of any
event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
such Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
 
(d)  Use its reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.
 
(e)  Furnish to each Holder, without charge and at the option of the Company in
electronic format, at least one conformed copy of each Registration Statement
and each amendment thereto and all exhibits to the extent requested by such
Person (including those previously furnished) promptly after the filing of such
documents with the Commission.
 
(f)  Promptly deliver to each Holder, without charge, as many copies of each
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.
 
9

--------------------------------------------------------------------------------


 
(g)  Prior to any public offering of Registrable Securities, register or qualify
such Registrable Securities for offer and sale under the securities or Blue Sky
laws of all jurisdictions within the United States as any Holder may request, to
keep each such registration or qualification (or exemption therefrom) effective
during the Effectiveness Period and to do any and all other acts or things
necessary or advisable to enable the disposition in such jurisdictions of the
Registrable Securities covered by the Registration Statements; provided,
however, in connection with any such registration or qualification, the Company
shall not be required to (i) qualify to do business in any jurisdiction where
the Company would not otherwise be required to qualify, (ii) subject itself to
general taxation in any such jurisdiction, (iii) file a general consent to
service of process in any jurisdiction, or (iv) make any change to the Company’s
Articles of Incorporation or bylaws.
 
(h)  Cooperate with the Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to the Registration Statement(s), which certificates shall
be free, to the extent permitted by the Purchase Agreement, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holders may request.
 
(i)  Upon the occurrence of any event contemplated by Section 3(c)(v), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.
 
4.  Registration Expenses. All fees and expenses incident to the performance of
or compliance with this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any Trading Market on which the Common Stock is then listed for
trading, and (B) in compliance with applicable state securities or Blue Sky
laws), (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing prospectuses if
the printing of prospectuses is reasonably requested by the holders of a
majority of the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement. In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. In no event shall the Company be
responsible for any broker or similar commissions incurred by any Holder or,
except to the extent provided for in the Transaction Documents, any legal fees
or other cost of the Holders in connection with this Agreement.
 
10

--------------------------------------------------------------------------------


 
5.  Indemnification.
 
(a)  Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, investment advisors, partners, members and
employees of each of them, each Person who controls any such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, costs (including, without
limitation, reasonable costs of preparation that lead to an allegation of
indemnity hereunder and reasonable attorneys' fees) and expenses (collectively,
"Losses"), as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in any Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading, except to the extent, but only to the extent,
that (1) such untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder's proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in the Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto (it being understood that
the Holder has approved Annex A hereto for this purpose) or (2) in the case of
an occurrence of an event of the type specified in Section 3(c)(ii)-(v), the use
by such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of an Advice or an amended or supplemented
Prospectus, but only if and to the extent that following the receipt of the
Advice or the amended or supplemented Prospectus the misstatement or omission
giving rise to such Loss would have been corrected. The Company shall notify the
Holders promptly of the institution, threat or assertion of any Proceeding of
which the Company is aware in connection with the transactions contemplated by
this Agreement.
 
(b)  Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, arising
solely out of or based solely upon: (x) such Holder's failure to comply with the
prospectus delivery requirements of the Securities Act or (y) any untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement
thereto, or arising solely out of or based solely upon any omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading to the extent, but only to the extent that, (1) such
untrue statements or omissions are based solely upon information regarding such
Holder furnished in writing to the Company by such Holder expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder's proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by such Holder expressly for use in
the Registration Statement (it being understood that the Holder has approved
Annex A hereto for this purpose), such Prospectus or such form of Prospectus or
in any amendment or supplement thereto or (2) in the case of an occurrence of an
event of the type specified in Section 3(c)(ii)-(v), the use by such Holder of
an outdated or defective Prospectus after the Company has notified such Holder
in writing that the Prospectus is outdated or defective and prior to the receipt
by such Holder of an Advice or an amended or supplemented Prospectus, but only
if and to the extent that following the receipt of the Advice or the amended or
supplemented Prospectus the misstatement or omission giving rise to such Loss
would have been corrected. In no event shall the liability of any selling Holder
hereunder be greater in amount than the dollar amount of the net proceeds
received by such Holder upon the sale of the Registrable Securities giving rise
to such indemnification obligation.
 
11

--------------------------------------------------------------------------------


 
(c)  Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an "Indemnified
Party"), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the "Indemnifying Party") in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party); provided
that, the Indemnifying Party shall pay for no more than two separate sets of
counsel for all Indemnified Parties and such legal counsel shall be selected by
Holders of no less than a majority in interest of the then outstanding
Registrable Securities The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld. No Indemnifying Party shall, without
the prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding.
 
12

--------------------------------------------------------------------------------


 
All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within ten Trading
Days of written notice thereof to the Indemnifying Party (regardless of whether
it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).
 
(d)  Contribution. If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses (unless such Losses arose due to the gross negligence,
fraud, or willful misconduct of the Indemnified Party), in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 5(c), any reasonable attorneys' or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.
 
13

--------------------------------------------------------------------------------


 
The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
 
6.  Miscellaneous.
 
(a)  Remedies. In the event of a breach by the Company or by a Holder, of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.
 
(b)  No Piggyback on Registrations. Except as and to the extent specified in
Schedule 3.1(v) to the Purchase Agreement, neither the Company nor any of its
security holders (other than the Holders in such capacity pursuant hereto) may
include securities of the Company in a Registration Statement other than the
Registrable Securities, and the Company shall not during the Effectiveness
Period enter into any agreement providing any such right to any of its security
holders.
 
(c)  Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.
 
(d)  Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(c), such Holder will
forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder's receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the "Advice") by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.
 
(e)  Piggy-Back Registrations. If at any time during the Effectiveness Period
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to each Holder written notice of such
determination and, if within fifteen calendar days after receipt of such notice,
any such Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
holder requests to be registered, subject to customary underwriter cutbacks
applicable to all holders of registration rights.
 
14

--------------------------------------------------------------------------------


 
(f)  Amendments and Waivers. The provisions of this Agreement, including the
provisions of this Section 6(f), may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given, unless the same shall be in writing and signed by the Company and the
Holders of no less than a majority in interest of the then outstanding
Registrable Securities. Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of certain Holders and that does not directly or
indirectly affect the rights of other Holders may be given by Holders of at
least a majority of the Registrable Securities to which such waiver or consent
relates; provided, further that no amendment or waiver to any provision of this
Agreement relating to naming any Holder or requiring the naming of any Holder as
an underwriter may be effected in any manner inconsistent with the written
information provided by the Holder in the Selling Holder Questionnaire. Section
2(a) may not be amended or waived except by written consent of each Holder
affected by such amendment or waiver.
 
(g)  Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section or (ii) electronic mail (i.e., Email) prior to
6:30 p.m. (New York City time) on a Trading Day, (b) the next Trading Day after
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in this Section or (ii) electronic
mail (i.e., Email)on a day that is not a Trading Day or later than 6:30 p.m.
(New York City time) on any Trading Day, (c) the Trading Day following the date
of mailing, if sent by U.S. nationally recognized overnight courier service, or
(d) upon actual receipt by the party to whom such notice is required to be
given. The address for such notices and communications shall be as follows:


If to the Company:
First Growth Investors, Inc.
 
301 Hailong Street
 
Hanting District, Weifang, Shandong Province
 
People's Republic of China 261101
 
Facsimile: 86-536-7363788
 
Attn.: President
 
Email: zhangjinhua1688@126.com
   
With a copy to:
Heller Ehrman LLP
 
35th Floor
 
One Exchange Square
 
8 Connaught Place
 
Central, Hong Kong
 
Facsimile: +852 2292 2200
 
Email: Simon.Luk@hellerehrman.com
 
Attn.: Simon Luk, Esq.

 
15

--------------------------------------------------------------------------------


 

   
If to an Investor:
To the address set forth under such Investor's name on the signature pages
hereto.
   
If to any other Person who is then the registered Holder:
     
To the address of such Holder as it appears in the stock transfer books of the
Company

 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
(h)  Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign its rights
or obligations hereunder without the prior written consent of each Holder. Each
Holder may assign their respective rights hereunder in the manner and to the
Persons as permitted under the Purchase Agreement.
 
(i)  Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.
 
(j)  Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective Affiliates, employees or agents) will
be commenced in the New York Courts. Each party hereto hereby irrevocably
submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any New York Court, or that such
Proceeding has been commenced in an improper or inconvenient forum. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any Proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby. If either
party shall commence a Proceeding to enforce any provisions of this Agreement,
then the prevailing party in such Proceeding shall be reimbursed by the other
party for its attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.
 
16

--------------------------------------------------------------------------------


 
(k)  Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.
 
(l)  Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
 
(m)  Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
(n)  Independent Nature of Investors' Obligations and Rights. The obligations of
each Investor under this Agreement are several and not joint with the
obligations of each other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under this
Agreement. Nothing contained herein or in any Transaction Document, and no
action taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement or any other Transaction Document. Each Investor
acknowledges that no other Investor will be acting as agent of such Investor in
enforcing its rights under this Agreement. Each Investor shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Investor to be joined as an additional party in any Proceeding for such
purpose. The Company acknowledges that each of the Investors has been provided
with the same Registration Rights Agreement for the purpose of closing a
transaction with multiple Investors and not because it was required or requested
to do so by any Investor.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES TO FOLLOW]


17

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 

       
FIRST GROWTH INVESTORS, INC.
 
   
   
  By:   /s/ Gao Zhentao  

--------------------------------------------------------------------------------

Name: Gao Zhentao
Title: Director

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES OF INVESTORS TO FOLLOW]
 
18

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

        NAME OF INVESTING ENTITY       Dehua Qian  
   
   
    By:   /s/ Dehua Qian   

--------------------------------------------------------------------------------

Name: Dehua Qian   Title: 

 

       
Investment Amount: $ 30,000
      Tax ID No.: 75-2945750       ADDRESS FOR NOTICE       c/o:       Street:
Rm.301 No.121 Block, Jiaxin Garden, Huanghua Rd       City/State/Zip: Shanghai
201103 P.R. CHINA       Attention: Dehua Qian       Tel: 86-21-64027004      
Fax: 86-21-61457459       NAME OF INVESTING ENTITY       Westpark Capital, L. P.
     
   
   
  By:   /s/ Patrick J. Brosnahan   

--------------------------------------------------------------------------------

Name: Patrick J. Brosnahan   Title: General Partner

 
19

--------------------------------------------------------------------------------


 

        Investment Amount: $ 116.875         Tax ID No.:
________________________         ADDRESS FOR NOTICE         c/o: Westpark
Capital, L.P.         Street: 4965 Preston Park Blvd, Suite 220        
City/State/Zip: Plano, TX 75093         Attention: Patrick J. Brosnahan        
Tel: 972-985-2127         Fax: 972-985-2161         NAME OF INVESTING ENTITY    
    Liping Gu  
   
   
  By:   /s/ Liping Gu   

--------------------------------------------------------------------------------

Name: Liping Gu   Title: 

 

        Investment Amount: $ 100,000.00       Tax ID No.: _________________    
  ADDRESS FOR NOTICE       c/o: 16F, East Tower of Julong Plaza       Street:
No. 9, Hangda      
City/State/Zip: Hang Zhou, P.R.C. 310007
      Attention: Gu Liping       Tel: 0086-571-87858321       Fax:
0086-571-87858327

 
20

--------------------------------------------------------------------------------


 

        NAME OF INVESTING ENTITY       Ruoling Wang  
   
   
  By:   /s/ Ruoling Wang  

--------------------------------------------------------------------------------

Name: Ruoling Wang   Title:

 

        Investment Amount: $ 100,000.00      
Tax ID No.: ___________________
      ADDRESS FOR NOTICE       c/o: _________________________    
Street: Rm 1701, 21 Building, 669 Baiyu Rd
      City/State/Zip: Shanghai, 200063 PRC       Attention: Ruoling Wang      
Tel: 86-21-52364346
      Fax: 86-21-61457459       NAME OF INVESTING ENTITY       Wu Mijia  
   
   
  By:   /s/ Wu Mijia   

--------------------------------------------------------------------------------

Name: Wu Mijia   Title:

 

        Investment Amount: $ 50,000.00       Tax ID No.: _______________      
ADDRESS FOR NOTICE       c/o: ______________________

  
21

--------------------------------------------------------------------------------


 

        Street: 3-52-402 Jinhui Garden, Hongsong Road       City/State/Zip:
Shanghai, 201103 PR China       Attention: Wu Mijia      
Tel: 86-21-64021506
      Fax: 86-21-64021506       NAME OF INVESTING ENTITY       Ancora Greater
China Fund, LP  
   
   
  By:   /s/ John Micklitsch  

--------------------------------------------------------------------------------

Name: John Micklitsch   Title: Managing Partner

 

        Investment Amount: $ 50,000.00       Tax ID No.:06-1819912      
ADDRESS FOR NOTICE
     
c/o:  Ancora Greater China Fund, LP, One Chagrin
Highlands, 2000 Auburn Dr #300
     
Street: 3-52-402 Jinhui Garden, Hongsong Road
      City/State/Zip: Cleveland, OH 44122       Attention: John P. Micklitsch  
    Tel: 216-593-5074       Fax: 216-825-4001       NAME OF INVESTING ENTITY    
  Atlas Allocation Fund, L.P.      
   
   
  By:   /s/ /Robet H Alpert   

--------------------------------------------------------------------------------

Name: Robet H Alpert   Title: President

 
22

--------------------------------------------------------------------------------


 

        Investment Amount: $ 111,250.00       Tax ID No.: 20-4276550      
ADDRESS FOR NOTICE       c/o: Altas Capital       Street: 100 Crescent Court,
Suite 880       City/State/Zip: Dallas, TX 75201       Attention: Caryn Peeples
      Tel: 214-999-4082       Fax: 214-999-4095       NAME OF INVESTING ENTITY  
    Howard H. Lu  
   
   
  By:   /s/ Howard H. Lu   

--------------------------------------------------------------------------------

Name: Howard H. Lu
  Title:

 

        Investment Amount: $ 20,000.00      
Tax ID No.: ###-##-####
      ADDRESS FOR NOTICE       c/o: Howard H. Lu       Street: 1224 East Green
Street, Suite 200           City/State/Zip: Pasadena, CA 91106       Attention:
Howard H. Lu       Tel: 626-390-3600       Fax: 626-796-8990    

 
23

--------------------------------------------------------------------------------


 

        NAME OF INVESTING ENTITY       Investment Hunter, LLC  
   
   
  By:   /s/ Gary Evans   

--------------------------------------------------------------------------------

Name: Gary Evansrt   Title: Manager

 

        Investment Amount: $ 1,500,000.00       Tax ID No.: 20-3222532      
ADDRESS FOR NOTICE      
c/o: Investment Hunter, LLC
     
Street: P.O. Box 540308
     
City/State/Zip: Dallas, TX 75354-0308
      Attention: Gary Evans       Tel: 214-533-6565       Fax: 2972-745-6736    
  NAME OF INVESTING ENTITY       BLACK RIVER COMMODITY SELECT FUND LTD.      
   
   
  By:   /s/ Guilherme Schmidt   

--------------------------------------------------------------------------------

Name: Guilherme Schmidt   Title: Principal

 

        Investment Amount: $ 3,000,000.00       Tax ID No.: 33-1136854      
ADDRESS FOR NOTICE       c/o: Black River Asset Management LLC

  
24

--------------------------------------------------------------------------------


 

        Street: 12700 Whitewater Drive       City/State/Zip: Minnetonka, MN
55343       Attention: Sarah Kolar       Tel: 952-984-3249      
Fax: 952-249-4236
      NAME OF INVESTING ENTITY       BLACK RIVER SMALL CAPITALIZATION FUND LTD.
 
   
   
    By:    /s/ Guilherme Schmidt   

--------------------------------------------------------------------------------

Name: Guilherme Schmidt   Title: Principal

 

        Investment Amount: $ 4,000,000.00      
Tax ID No.: 98-0471638
     
ADDRESS FOR NOTICE
     
c/o: Black River Asset Management LLC
      Street: 12700 Whitewater Drive      
City/State/Zip: Minnetonka, MN 55343
     
Attention: Sarah Kolar
     
Tel: 952-984-3249
     
Fax: 952-249-4236
      NAME OF INVESTING ENTITY       Chestnut Ridge Partners, LP  
   
   
  By:   /s/ Kenneth Holz   

--------------------------------------------------------------------------------

Name: Kenneth Holz   Title: CFO

 
25

--------------------------------------------------------------------------------


 

        Investment Amount: $ 111,250.00      
Tax ID No.: 03-0404154
      ADDRESS FOR NOTICE      
c/o:
      Street: 50 Tice Boulevard       City/State/Zip: Woodcliff Lake, NJ 07677  
    Attention: Kenneth Holz       Tel: 201-802-9494       Fax: 201-802-9450    
  NAME OF INVESTING ENTITY       Guerrilla Partners LP  
   
   
  By:   /s/ Leigh S. Curry   

--------------------------------------------------------------------------------

Name: Leigh S. Curry
  Title: Managing director

 

        Investment Amount: $ 200,000.00       Tax ID No.: 20-8026466      
ADDRESS FOR NOTICE       c/o: Guerrilla Capital Management       Street: 237
Park Ave 9th Fl       City/State/Zip: New York, NY 10017      
Attention: Peter Siris
      Tel: 212-692-7692       Fax: 212-692-7689        

 
26

--------------------------------------------------------------------------------


 

        NAME OF INVESTING ENTITY       Southwell Partners, L.P.  
   
   
    By:   /s/ Wilson S. Jaegli   

--------------------------------------------------------------------------------

Name: Wilson S. Jaegli   Title: Managing Director

        Investment Amount: $ 200,000.00       Tax ID No.: 75-2345339      
ADDRESS FOR NOTICE       c/o: ______________________________       Street: 1901
North Akard St.       City/State/Zip: Dallas, TX 75201      
Attention: Wilson S. Jaegli
      Tel: 214-922-9696       Fax: 214-922-9699      
DELIVERY INSTRUCTIONS
(if different from above)
     
c/o:. Banc of American Securities
      Street: 901 Main Street, Suite 6616       City/State/Zip: Dallas, TX 75202
      Attention: Brett Speer       Tel: 214-209-9973

  
27

--------------------------------------------------------------------------------


 

        NAME OF INVESTING ENTITY       Kevin B Halter Jr.  
   
   
  By:   /s/ Kevin B Halter  Jr.  

--------------------------------------------------------------------------------

Name: Kevin B Halter Jr.   Title: 




        Investment Amount: $ 100,000.00      
Tax ID No.: ###-##-####
     
ADDRESS FOR NOTICE
      c/o: Kevin B Halter      
Street: 2591 Dallas Parkway #102
      City/State/Zip: Frisco, TX 75034       Attention: Kevin B Halter Jr.      
Tel: 972-963-0001      
Fax: 469-633-0069

 

        NAME OF INVESTING ENTITY       Octagon Capital Partners  
   
   
  By:   /s/ Steven Hart   

--------------------------------------------------------------------------------

Name: Steven Hart
 
Title: General Partner

        Investment Amount: $ 31,250.00       Tax ID No.: 20-2027228      
ADDRESS FOR NOTICE
      c/o: Steven Hart      
Street: 155 West 68th Street, #27E

 
28

--------------------------------------------------------------------------------


 

        City/State/Zip: New York, NY 10023       Attention: Steven Hart      
Tel: 917-658-7878      
Fax: 212-692-7689
     
NAME OF INVESTING ENTITY
      Guerrilla Partners LP  
   
   
  By:   /s/ Leigh S. Curry   

--------------------------------------------------------------------------------

Name: Leigh S. Curry   Title: Managing director

 

        Investment Amount: $ 200,000.00      
Tax ID No.: 20-8026466
     
ADDRESS FOR NOTICE
      c/o: Guerrilla Capital Management      
Street: 237 Park Ave 9th Fl
     
City/State/Zip: New York, NY 10017
     
Attention: Peter Siris
      Tel: 212-692-7692       Fax: 212-692-7689      
NAME OF INVESTING ENTITY
      Pinnacle China Fund L.P.  
   
   
  By:   /s/ Barry M. Kitt   

--------------------------------------------------------------------------------

Name: Leigh S. Curry
 
Title: Managing director

 
29

--------------------------------------------------------------------------------


 

        Investment Amount: $ 3,750.00      
Tax ID No.: 20-3358646
     
ADDRESS FOR NOTICE
     
c/o: Pinnacle China Fund L.P.
     
Street: 4965 Proston Park Blvd, Suite 240,
     
City/State/Zip: Plano, TX 75093
     
Attention: Barry M. Kitt
     
Tel: 972-985-2121
      Fax: 972-985-2122      
NAME OF INVESTING ENTITY
      Pinnacle Fund, L.P.  
   
   
  By:   /s/ Leigh S. Curry   

--------------------------------------------------------------------------------

Name: Leigh S. Curry
 
Title: Managing director

 

        Investment Amount: $ 200,000.00       Tax ID No.: 20-8026466      
ADDRESS FOR NOTICE      
c/o: Pinnacle China Fund L.P.
      Street: 4965 Proston Park Blvd, Suite 240,      
City/State/Zip: Plano, TX 75093
      Attention: Barry M. Kitt       Tel: 972-985-2121      
Fax: 972-985-2122

 
30

--------------------------------------------------------------------------------


 

        NAME OF INVESTING ENTITY       Straus Partners, LP  
   
   
  By:   /s/ Andrew Marks   

--------------------------------------------------------------------------------

Name: Andrew Marks
 
Title: CFO

 

        Investment Amount: $ 67,500.00      
Tax ID No.: 13-3976076
      ADDRESS FOR NOTICE      
c/o: Straus Asset Management

  

        Street: 320 Park Avenue, 10th Floor       City/State/Zip: New York, NY
10022       Attention: Andrew Marks       Tel: 212-415-7274      
Fax: 212-415-7256
     
NAME OF INVESTING ENTITY
      Straus-GEPT Partners, LP

 

      By:   /s/ Andrew Marks   

--------------------------------------------------------------------------------

Name: Andrew Marks  
Title: CFO
      Investment Amount: $ 45,000.00       Tax ID No.: 13-4054804       ADDRESS
FOR NOTICE       c/o: Straus Asset Management

 
31

--------------------------------------------------------------------------------


 

        Street: 320 Park Avenue, 10th Floor       City/State/Zip: New York, NY
10022       Attention: Andrew Marks       Tel: 212-415-7274       Fax:
212-415-7256

 
32

--------------------------------------------------------------------------------



Annex A
 
Plan of Distribution
 
The Selling Stockholders and any of their pledgees, donees, transferees,
assignees and successors-in-interest may, from time to time, sell any or all of
their shares of Common Stock on any stock exchange, market or trading facility
on which the shares are traded or quoted or in private transactions. These sales
may be at fixed or negotiated prices. The Selling Stockholders may use any one
or more of the following methods when selling shares:
 

·  
ordinary brokerage transactions and transactions in which the broker-dealer
solicits Investors;

 

·  
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

·  
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

·  
an exchange distribution in accordance with the rules of the applicable
exchange;

 

·  
privately negotiated transactions;

 

·  
to cover short sales made after the date that this Registration Statement is
declared effective by the Commission;

 

·  
broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

 

·  
a combination of any such methods of sale; and

 

·  
any other method permitted pursuant to applicable law.

 
The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.
 
Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The Selling Stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.
 
The Selling Stockholders may from time to time pledge or grant a security
interest in some or all of the Shares owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell shares of Common Stock from time to time under this prospectus,
or under an amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933 amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus.
 
33

--------------------------------------------------------------------------------


 
Upon the Company being notified in writing by a Selling Stockholder that any
material arrangement has been entered into with a broker-dealer for the sale of
Common Stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such Selling Stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved, (iii)
the price at which such the shares of Common Stock were sold, (iv)the
commissions paid or discounts or concessions allowed to such broker-dealer(s),
where applicable, (v) that such broker-dealer(s) did not conduct any
investigation to verify the information set out or incorporated by reference in
this prospectus, and (vi) other facts material to the transaction. In addition,
upon the Company being notified in writing by a Selling Stockholder that a donee
or pledgee intends to sell more than 500 shares of Common Stock, a supplement to
this prospectus will be filed if then required in accordance with applicable
securities law.
 
The Selling Stockholders also may transfer the shares of Common Stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.
 
The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be "underwriters" within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Discounts, concessions, commissions and
similar selling expenses, if any, that can be attributed to the sale of
Securities will be paid by the Selling Stockholder and/or the purchasers. Each
Selling Stockholder has represented and warranted to the Company that it
acquired the securities subject to this Registration Statement in the ordinary
course of such Selling Stockholder’s business and, at the time of its purchase
of such securities such Selling Stockholder had no agreements or understandings,
directly or indirectly, with any person to distribute any such securities.
 
The Company has advised each Selling Stockholder that it may not use shares
registered on this Registration Statement to cover short sales of Common Stock
made prior to the date on which this Registration Statement shall have been
declared effective by the Commission. If a Selling Stockholder uses this
prospectus for any sale of the Common Stock, it will be subject to the
prospectus delivery requirements of the Securities Act. The Selling Stockholders
will be responsible to comply with the applicable provisions of the Securities
Act and Exchange Act, and the rules and regulations thereunder promulgated,
including, without limitation, Regulation M, as applicable to such Selling
Stockholders in connection with resales of their respective shares under this
Registration Statement.
 
The Company is required to pay all fees and expenses incident to the
registration of the shares, but the Company will not receive any proceeds from
the sale of the Common Stock. The Company has agreed to indemnify the Selling
Stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act.
 
34

--------------------------------------------------------------------------------


 
Annex B
 
FIRST GROWTH INVESTORS, INC.
 
Selling Securityholder Notice and Questionnaire
 
The undersigned beneficial owner of common stock (the “Common Stock”), of First
Growth Investors, Inc., a Nevada corporation (the “Company”), understands that
the Company has filed or intends to file with the Securities and Exchange
Commission (the “Commission”) a Registration Statement for the registration and
resale of the Registrable Securities, in accordance with the terms of the
Registration Rights Agreement, dated as of February __, 2008 (the “Registration
Rights Agreement”), among the Company and the Investors named therein. A copy of
the Registration Rights Agreement is available from the Company upon request at
the address set forth below. All capitalized terms used and not otherwise
defined herein shall have the meanings ascribed thereto in the Registration
Rights Agreement.
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
QUESTIONNAIRE
 

1.
Name.

 

 
(a)
Full Legal Name of Selling Securityholder

_____________________________________________________________________________________



 
(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

____________________________________________________________________________________



 
(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

_____________________________________________________________________________________
 

2.
Address for Notices to Selling Securityholder:

 

     

 
35

--------------------------------------------------------------------------------


 
 

 
Telephone:
_____________________________________________________________________________________
Fax:
___________________________________________________________________________________________
Contact Person:
___________________________________________________________________________________




3.
Beneficial Ownership of Registrable Securities:

 

   
Type and Principal Amount of Registrable Securities beneficially owned:

 
_____________________________________________________________________________________
_____________________________________________________________________________________
_____________________________________________________________________________________
 

4.
Broker-Dealer Status:

 

 
(a)
Are you a broker-dealer?

 
Yes ¨ No ¨ 
 

 
Note:
If yes, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

 
(b)
Are you an affiliate of a broker-dealer?

 
Yes ¨ No ¨ 
 

 
(c)
If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 
Yes ¨ No ¨ 
 

 
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

5.
Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.

 
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.
 

   
Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:

_____________________________________________________________________________________
 
 
36

--------------------------------------------------------------------------------


 

6.
Relationships with the Company:

 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
State any exceptions here:
     _________________________________________________________________________________________
     _________________________________________________________________________________________ 
 
 

7.
The Company has advised each Selling Stockholder that it may not use shares
registered on the Registration Statement to cover short sales of Common Stock
made prior to the date on which the Registration Statement is declared effective
by the Commission, in accordance with 1997 Securities and Exchange Commission
Manual of Publicly Available Telephone Interpretations Section A.65. If a
Selling Stockholder uses the prospectus for any sale of the Common Stock, it
will be subject to the prospectus delivery requirements of the Securities Act.
The Selling Stockholders will be responsible to comply with the applicable
provisions of the Securities Act and Exchange Act, and the rules and regulations
thereunder promulgated, including, without limitation, Regulation M, as
applicable to such Selling Stockholders in connection with resales of their
respective shares under the Registration Statement.

 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement.
 
Certain legal consequences arise from being named as a Selling Securityholder in
the Registration Statement and related prospectus. Accordingly, the undersigned
is advised to consult their own securities law counsel regarding the consequence
of being named or not being named as a Selling Securityholder in the
Registration Statement and the related prospectus.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus. The undersigned hereby elects to include the
Registrable Securities owned by it and listed above in Item 3 (unless otherwise
specified in Item 3) in the Registration Statement.
 
37

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 

      Dated: ___________________ Beneficial Owner:
_________________________________  
   
   
  By:      

--------------------------------------------------------------------------------

Name:
  Title: 



PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:


Heller Ehrman LLP
35th Floor
One Exchange Square
8 Connaught Place
Central
Hong Kong
Facsimile: 852 2292 2200
Attn: Simon Luk
 
38

--------------------------------------------------------------------------------


 